Citation Nr: 0833501	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-30 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound to the left leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  He is the recipient of the Combat Infantrymen 
Badge.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In August 2008, the veteran testified at a hearing before the 
undersigned, via video-conference.  A transcript of the 
hearing is associated with the claims file.

In addition to the claim on appeal, the veteran filed a 
timely notice of disagreement with the denials of claims for 
service connection for shrapnel wounds to the head and left 
arm.  In a March 2008 rating decision, the RO granted service 
connection for shrapnel wound to left arm, which was a full 
grant the benefits on appeal. Thereafter, at his August 2008 
hearing, the veteran withdrew his appeal with regard to his 
claim for service connection for a shrapnel wound to the 
head.  Therefore, the claim of entitlement to service 
connection for shrapnel wound of the left leg is the only 
issue that remains on appeal.


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran has a current disability resulting from a shrapnel 
wound to the left leg.


CONCLUSION OF LAW

A disability due to a shrapnel wound to the left leg was not 
incurred in or aggravated by the veteran's active duty 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with VCAA 
notification letters in December 2004, January 2005, July 
2005, and September 2005, prior to the initial unfavorable 
AOJ decision issued in January 2006.  

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in September 2005 
informed the veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  However, no 
notice letter was sent with regard to the evidence necessary 
to substantiate a disability rating and an effective date, as 
required under Dingess/Hartman.  Nevertheless, the Board 
finds no prejudice to the veteran as a result of this 
omission.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, private medical records, and the reports of January 
2006, May 2007, and September 2007 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  

The Board notes that the veteran identified private treatment 
records from several sources, all of which have been obtained 
except for those of the Lovelace Medical Foundation 
(Lovelace).  The veteran reported that he was examined at 
Lovelace as part of a study for the Centers for Disease 
Control.  Two requests to Lovelace ultimately yielded the 
response that there were no records available for the 
veteran.  Thus, the Board determines that VA has fulfilled 
its duty to assist in obtaining available, relevant records.  
The veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of the claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of 
a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge, which 
denotes combat experience.  Therefore, the veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  
However, as noted above, the statute is intended to lighten 
the burden on the veteran who alleges an injury or disease 
during service that is otherwise not supported by the 
veteran's service records.

Based on the above, the Board finds that the veteran's claim 
as to an in-service injury that resulted in a shrapnel wound 
to his left leg is consistent with the circumstances of 
combat.  Thus, any further documentation of such in-service 
injury is not necessary.

However, the Board notes that the medical evidence of record 
does not demonstrate a current disability that resulted from 
shrapnel wounds to the left leg.  In this regard, the Board 
observes that the veteran was afforded a VA examination for 
scars in January 2006 and May 2007.  Both examiners noted 
that there was no scar visualized on the left leg.  Moreover, 
the X-rays performed of the left femur at the September 2007 
VA examination showed no radiopaque foreign bodies in the 
left thigh.

The September 2007 VA examiner also reported that, with 
regard to the muscles,  there was no tissue loss; no tendon, 
bone, joint, or nerve damage; no muscle herniation; and no 
loss of function of any muscle group.  Muscle strength of the 
extremities was +5/5.  The Board notes that the September 
2007 VA examiner reported a diagnosis of shrapnel injury with 
residual scar formation to the left posterior thigh, muscle 
group 13.  However, the examiner specifically did not discuss 
the veteran's scars and stated that, for findings related to 
scars, the VA scar examinations should be consulted.  As 
discussed above, the scar examinations in January 2006 and 
May 2007 revealed no scar of the left thigh.  Thus, the Board 
does not view the comment by the September 2007 VA examiner 
that the veteran had a scar on his left posterior thigh to be 
a finding on his part and affords the comment no probative 
weight.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion.").
 
The Board is aware that the veteran has a current diagnosis 
of peripheral nerve root damage with subsequent difficulty 
walking secondary to foot drop of the left foot.  However, 
private treatment records indicate that this disorder is 
secondary to back surgery, and the veteran has not submitted 
any evidence reflecting any additional disorder of the left 
leg.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a 
claimant's responsibility to support a claim for VA 
benefits).  

Therefore, based on the above, the Board must conclude that 
the veteran does not have a current disability of the left 
leg that may be considered related to an in-service shrapnel 
wound.  Where there is no disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

The Board has considered the veteran's statements with regard 
to the existence and etiology of a left leg disorder 
resulting from an in-service shrapnel wound.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this regard, the 
Board has no reason to doubt that the veteran experiences 
pain associated with his shrapnel wound.  However, symptoms 
such as pain alone, without a diagnosed or identifiable 
underlying malady or condition by a competent medical 
professional, do not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

Thus, there is no competent medical evidence documenting that 
the veteran has a current left leg disability that is a 
result of an in-service shrapnel wound.  Absent such 
evidence, service connection must be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a shrapnel wound of the left leg.  Therefore, 
his claim must be denied.




ORDER

Service connection for shrapnel wound of the left leg is 
denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


